Citation Nr: 1042401	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracic arachnoid 
cyst, claimed as secondary to or manifested by pretibial edema.

2.  Entitlement to service connection for progressive myelopathy, 
to include disturbed gait and nerves, as secondary to thoracic 
arachnoid cyst.

3.  Entitlement to total disability compensation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1968.  
This appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in July 2006 
and issued to the Veteran in August 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  After the Board denied the claims in October 2007, the 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In September 2008, the parties submitted a Joint Motion to Remand 
certain claims addressed in the October 2007 Board decision.  The 
Court issued a September 2008 Order which incorporated the Joint 
Motion and vacated the Board's 2007 decision, to the extent that 
it addressed the claims addressed on the title page of this 
decision, and remanded those three claims to the Board.  The 
Board Remanded the claims in April 2009.  

After the claims returned to the Board, the Board sought opinion 
of a medical specialist from the Veterans Health Administration 
(VHA).  The requested opinion was received in April 2010.  In 
July 2010, the Veteran, through his attorney, requested an 
additional 60 days to respond to the VHA medical opinion.  That 
request was granted in August 2010.  The additional 60 days 
granted for response to the medical opinion have expired.  No 
additional evidence has been received by the Board from the 
Veteran or his attorney.  

The Veteran requested a Board hearing.  The requested hearing was 
conducted by the undersigned Veterans Law Judge in July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

During the course of the appeal before the Court following the 
Board's 2007 denial of the claims, the Veteran's attorney argued 
that it was necessary to vacate the Board's 2007 decision so that 
additional records could be obtained from Dr. EE.  The Joint 
Motion to Remand issued in 2008 described the need for those 
records as the basis for the motion.  However, in February 2009, 
the Veteran's counsel submitted a letter indicating that there 
were no additional records to be obtained from Dr. EE.  With that 
letter, the Veteran's counsel submitted two additional medical 
statements, with a waiver of the Veteran's right to review of 
that evidence by the RO.  Based in part on the additional 
evidence, the Board Remanded the claims in 2009.  

The Board noted in its April 2009 Remand that the September 2008 
Joint Motion for Partial Remand, as incorporated in the Court's 
Order, directed that VA attempt to obtain additional records from 
Dr. EE.  Because the Veteran's attorney had waived agency of 
original jurisdiction review of the two medical statements 
submitted in 2009, and because the Court's Order stated that 
Joint Remand was required only to obtain records from Dr. EE, the 
Board did not direct that the agency of original jurisdiction 
take any action other than that required by the Court.

The Veteran's Counsel now contends that the agency of original 
jurisdiction (AOJ) should have addressed the two medical 
statements submitted in 2009 when it issued a supplemental 
statement of the case (SSOC) before returning the case to the 
Board.  The Board notes that Veteran's Counsel waived review by 
the AOJ, but notes that there is no court precedent which clearly 
establishes that consideration of such evidence is not required, 
and cannot be requested, when an AOJ readjudicates, for other 
reasons, an issue to which evidence for which a waiver of review 
was provided prior to the Remand to the AOJ and AOJ 
readjudication.  

As the Veteran's Counsel contends that this evidence must be 
addressed in a SSOC issued by the AOJ, the Board Remands the 
claim for the requested discussion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review all evidence added to 
the claims file since the Board's October 2007 
decision, including medical statements submitted 
in 2009, treatment notes of Dr. EE submitted by 
the Veteran in 2010, and a VHA medical opinion 
issued in 2010.  

2.  The claims file should be reviewed, and any 
additional development required as a result of 
evidence obtained on REMAND should be conducted. 

3.  The AOJ issue a supplemental statement of the 
case (SSOC) which addresses all evidence and 
actions taken since the issuance of the last SSOC 
prior to the Board's October 2007 decision, as 
requested by the Veteran, through his Counsel.  
The Veteran should be given the opportunity to 
respond, and the claim should thereafter be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


